Ap                                   04/20/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0017


                                          DA 21-0017
                                                                        FILED
 IN RE THE MARRIAGE OF:
                                                                       APR 1,4 2021
 CHRISTINA M. STEVENS,                                              Bovven Greenw000
                                                                  Clerk of Suprerne Court
                                                                     "State nf MontaoP

             Petitioner and Appellee,
                                                                   ORDER
       and

 ROBERT A. STEVENS,

             Respondent and Appellant.


      Appellant Robert A. Stephens has filed a motion for a 60-day extension of time
within which to file his opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's opening brief
shall be filed on or before June 22, 2021.
      DATED this Zb"day of April, 2021.
                                                 For the Court,



                                                 By
                                                              Chief Justice